Citation Nr: 0317224	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  91-44 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
evaluation for lumbar degenerative disc disease.

2.  Evaluation of lumbar degenerative disc disease, rated as 
20 percent disabling prior to January 3, 2003.

3.  Entitlement to an increased evaluation for lumbar 
degenerative disc disease, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1998, the Board remanded the claim for the RO to 
inquire whether the veteran had good cause for failure to 
report to his scheduled VA examinations.  The Board stated 
that if the veteran showed good cause, then an examination 
should be rescheduled.  The RO determined that the veteran 
had shown good cause and the veteran subsequently attended VA 
examinations.  In a March 2003 rating decision, the RO 
granted a 60 percent disability evaluation for degenerative 
disc disease effective January 3, 2003.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A January 1990 rating decision decreased the evaluation 
to 10 percent effective January 4, 1990.  A September 1990 
rating decision continued the 10 percent evaluation.  A May 
1991 rating decision increased the evaluation to 100 percent 
based on Paragraph 29, effective from September 5, 1990, and 
decreased to 10 percent from January 1, 1991.  An April 1993 
rating decision increased the evaluation to 20 percent from 
January 1, 1991.  A March 2003 rating decision increased the 
evaluation to 60 percent from January 3, 2003.

2.  The decision to decrease and then increase in short order 
resulted in an evaluation that was not stabilized.

3.  Degenerative disc disease prior to January 3, 2003 is no 
more than moderate, with recurring attacks.

4.  Degenerative disc disease since January 3, 2003 is 
manifested by no more than moderate limitation of motion of 
the lumbar spine.  The RO assigned an evaluation reflecting 
pronounced syndrome.


CONCLUSIONS OF LAW

1.  The 20 percent evaluation for lumbar degenerative disc 
disease is restored.  38 C.F.R. § 3.344 (2002).

2.  Degenerative disc disease is no more than 20 percent 
disabling prior to January 3, 2003.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2002); 67 Fed. Reg. 54,345 (2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  

3.  Degenerative disc disease is no more than 60 percent 
disabling after January 3, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 67 Fed. Reg. 54,345 (2002) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the October 1990 statement of the case, the RO provided the 
veteran with the rating criteria under Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, and 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  In the May 2002 supplemental statement of the 
case, the RO provided the veteran with the rating criteria 
under Diagnostic Codes 5292 and 5293, as well as Diagnostic 
Code 5295, pertaining to lumbosacral strain.  In the March 
2003 supplemental statement of the case, the RO provided the 
veteran with the old and new rating criteria for Diagnostic 
Code 5293, as well as the text of 38 C.F.R. § 4.123, 
pertaining to neuritis, cranial or peripheral, 38 C.F.R. 
§ 4.124, pertaining to neuralgia, cranial or peripheral, 
38 C.F.R. § 4.121a, pertaining to the schedule of ratings for 
neurological conditions and convulsive disorders, and 
Diagnostic Code 8520, pertaining to the rating criteria for 
paralysis of the sciatic nerve.

In a November 2001 letter to the veteran, under a heading 
entitled "What Information or Evidence Do We Need From 
You," the RO requested the veteran to provide information 
for any additional treatment or evidence regarding his 
degenerative disc disease that had not already been obtained 
by the RO.  The RO stated that it needed the name of the 
person, agency, or company, the address, the approximate time 
frame covered by the records, and the condition for which he 
was treated.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the November 2001 letter to the veteran, the RO 
stated that if there were private medical records that would 
support his claim, he should complete the enclosed 
authorization form so that the RO could request those records 
for him.  The RO also stated that he could obtain the records 
himself and send them to the RO.  Under a heading entitled 
"What Is VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would make reasonable 
efforts to help the veteran obtain the evidence necessary to 
support his claim.  It stated that it would help him get 
medical records, employment records, or records from other 
Federal agencies, but the veteran had to provide enough 
information so that the RO could request them from the 
appropriate person or agency.  The RO stressed that it was 
still the veteran's responsibility to support his claim with 
appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and VA treatment records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

A January 1979 rating decision granted a 10 percent 
disability evaluation under Diagnostic Code 5293 for 
degenerative disc disease, L5-S1, history of low back injury, 
from February 1978.

An August 1987 rating decision granted a 20 percent 
disability evaluation under Diagnostic Code 5293 for 
degenerative disc disease L5-S1 from June 1987.

A December 1989 VA orthopedic examination report noted that 
the veteran had a good gait, good posture, and a level 
pelvis.  Heel and toe walk were satisfactory.  There was full 
range of motion of the low back without spasm.  The veteran 
could touch the floor.  Ankle and knee jerks were equal and 
active.  Diagnosis was negative exam for low back.

A January 1990 rating decision decreased the veteran's 
disability evaluation under Diagnostic Code 5293 for 
degenerative disc disease L5-S1 to 10 percent from April 
1990.

In a January 1990 statement, the veteran asserted that his 
back hurt when he sat or stood for long periods of time, and 
that he lost his job in December 1988 due to his back 
condition.

A September 1990 rating decision continued a 10 percent 
disability evaluation under Diagnostic Code 5293 for 
degenerative disc disease, L5-S1.

In a November 1990 statement, the veteran asserted that he 
had constant pain in his back which radiated down his right 
leg, which would get stiff at times.  The pain in his leg 
would shoot steady at times, and when he would try to cross 
his legs, his leg would ache and the knee would stiffen.

A February 1991 VA x-ray report showed normal alignment and 
curvature of the lumbar spine.  There were no pars defects.  
There was narrowing of the discs at the L5-S1 level, but the 
remaining discs were normal.  The vertebral bodies were 
normal in height.  There was a pseudoarticulation between the 
left transverse process of L5 and the sacrum.  Impression was 
narrowing of the lumbosacral joint.

In an April 1991 VA examination report, the examiner noted no 
limitation of motion of the hips, knees, ankles, or feet.  
The veteran could walk on his toes and on his heels.  The 
veteran would not squat, asserting that it hurt his knees and 
his back "too bad."  Upon examination of the back, the 
veteran complained of some subjective tenderness in the 
paraspinal lumbar muscles bilaterally.  Range of motion of 
the lumbar spine was forward flexion to 85 degrees, backward 
extension to 20 degrees, lateral flexion right and left to 25 
degrees, rotation right and left 30 degrees.  There was no 
atrophy and no contractures.  Neurological examination showed 
that motor status was normal, deep tendon reflexes of the 
upper and lower extremities were normal, sensory status was 
normal, and equilibrium was normal.  Diagnosis was 
degenerative disc disease of L5-S1; x-ray findings of 
narrowing of disc at L5-S1.

A May 1991 rating decision granted a temporary 100 percent 
disability evaluation from September 1990 for a hospital 
stay, and 20 percent from January 1991.

An April 1992 VA discharge summary noted that the veteran had 
complained of low back pain, and that x-rays were taken of 
the cervical, lumbar, and dorsal spine.  All x-rays were 
normal.

In a March 1993 VA examination report, the veteran reported 
that he had lost his job in 1989 because of severe back pain.  
He was fired for inability to perform the duties of the job 
as grounds keeper and maintenance person for an apartment 
complex.  The veteran reported constant low back pain with 
some radiation of the pain into the right buttocks and down 
the back of the right leg into the right heel.  The pain was 
aggravated by bending, stooping, lifting, and prolonged 
standing and walking.  Upon objective examination, the 
examiner noted that the veteran walked slowly and with a 
cane.  There were no significant postural abnormalities, and 
no fixed abnormality.  There was some tenderness to palpation 
over the right and left paralumbar spinal muscles, and some 
tenderness over the lumbosacral joint on deep palpation.  
Regarding range of motion of the lumbar spine, forward 
flexion was zero to 60 degrees, backward extension was zero 
to 15 degrees, left lateral flexion was zero to 15 degrees, 
right lateral flexion was zero to 20 degrees, rotation to the 
left was zero to 25 degrees, and rotation to the right was 
zero to 25 degrees.  Straight let raising on the right 
produced some pain at 65 degrees and also straight leg 
raising on the left produced some pain in the back at 65 
degrees.  There was no atrophy, and no contractures of the 
lower extremities.  The veteran could walk on his heels and 
toes, and could squat but with some difficulty.  Deep tendon 
reflexes of the patellar tendon reflexes were diminished 1+ 
over 4 and the Achilles tendon reflexes were diminished 1+ 
over 4+, with no atrophy and no muscular weakness and no 
sensory defect.  Diagnosis was degenerative disc disease, 
lumbar spine L5-S1.

An April 1993 rating decision continued a 20 percent 
disability evaluation for degenerative disc disease.

In a September 1995 VA examination report, the veteran 
reported low back pain that shoots up his spine and into his 
neck.  He reported that the pain was constant and severe, and 
would become worse when he was cold, or when he was sitting 
or standing.  He stated that he had to lie on his left side 
for any pain relief.  Upon objective examination, the 
examiner noted that the veteran resisted range of motion 
testing for the neck, which appeared normal, with full 
flexion and extension and somewhat limited left and right 
rotation.  The spine was straight, with no deformities noted.  
Range of motion was within normal limits although suboptimal 
effort was suspected.  The examiner noted that when the 
veteran did range of motion testing, he seemed to voluntarily 
lose his balance very severely, and then suddenly move very 
quickly to keep himself from actually falling. The examiner 
noted that this was consistent with symptom magnification 
because the veteran did not actually fall to harm himself.   
Straight leg raising was negative beyond 90 degrees.  He 
could heel and toe walk.  Deep tendon reflexes were 2+ at the 
knees, 1+ at the ankles, symmetrically left and right.  Gait 
was slow but normal.  For the lumbar spine, forward flexion 
was 90 degrees, backward extension was 25 degrees, left 
lateral flexion was 30 degrees, right lateral flexion was 25 
degrees, rotation to the left was 20 degrees, and rotation to 
the right was 25 degrees.  For the cervical spine, forward 
flexion was 60 degrees, backward extension was 55 degrees, 
rotation to the left was 60 degrees and rotation to the right 
was 70 degrees.  Suboptimal effort was noted throughout range 
of motion testing.

X-rays of the lumbar spine showed normal bony alignment.  The 
vertebral bodies demonstrated an anomalous transverse process 
at L5-S1 on the left with an anomalous joint.  The remaining 
vertebral bodies and disc spaces were well-maintained.  There 
was no evidence of spondylolysis or spondylolisthesis.  No 
other abnormalities were noted.  Impression was anomalous 
transverse process at L5-S1 on the left with an anomalous 
joint.  Otherwise unremarkable lumbar spine.

The examiner entered a diagnosis of complaints of low back 
and cervical pain with some decreased left and right cervical 
rotation but otherwise largely unremarkable examination with 
x-ray report of anomalous transverse process at L5-S1 on the 
left with anomalous joint and otherwise unremarkable lumbar 
spine.  The examiner also noted a normal peripheral nerve 
examination, and complaints of headache with non focal 
neurological examination, inconsistent history and evidence 
of symptom magnification.

A September 1995 outpatient summary report noted that a March 
1995 x-ray of the lumbar spine showed five lumbar vertebrae 
unremarkable in alignment and curvature.  Configuration of 
the vertebral bodies was unremarkable as were the disc 
spaces.  The posterior processes, including the pars and 
facets were unremarkable.  SI joints showed an articulation 
between the transverse process of L5 on the left but not the 
right.  

An October 6, 1995 VA outpatient treatment report noted that 
the veteran could not perform lateral flexion due to pain in 
the cervical spine, and noted that flexion and extension were 
normal in the left midparalumbar area, where there was pain 
but no radiation.  Gait was normal.  Tandem gait could not be 
attempted.  The veteran was fitted with a lumbosacral brace.

An October 11, 1995 VA outpatient treatment report noted that 
the veteran had pain of 7 out of 10 in the mid-low back.  The 
veteran reported stiffness in the morning in both the 
cervical and lumbar areas.  No spasms were noted, and the 
veteran had no difficulty getting on and off the examining 
table.

An October 16, 1995 VA discharge summary noted that the 
veteran complained of backache, but no limitation of 
movement.  

A November 1996 VA discharge summary noted that x-rays of the 
lumbar spine showed a transition at L-5, but otherwise the 
lumbar spine was unremarkable.

In a July 1997 VA outpatient treatment report, the veteran 
noted that he had not worked since 1988 due to back problems, 
but had some interest in a referral for vocational 
assessment.

An August 1997 VA discharge summary noted a July 1997 x-ray 
of the veteran's lumbosacral spine showed partial 
sacralization of L5, a normal variant.

A November 2000 VA outpatient treatment report noted that the 
veteran complained of long-term low back pain.  The examiner 
noted that a September 1999 VA x-ray report of the 
lumbosacral spine had shown normal curvature with no apparent 
disc disease or fracture.  The x-ray also showed a 
transitional vertebra at L5 with partial sacralization to the 
left side at that level, and no pars defect.  Impression was 
no obvious fracture, disc disease, or tumor.  L5 was 
transitional to the left which might give some discomfort.  
The current examiner noted that the veteran had pain across 
the low back at L3-5.  Assessment was little likelihood of 
long-term improvement in low back pain due to the chronic 
nature of the complaint.    

A Nov 6, 2001 outpatient treatment report noted a July 1997 
x-ray of spine, which showed partial sacralization of L5, 
explaining the narrow and opaque L5-S1 interface.  The other 
intervertebral disc spaces were well preserved.  No 
spondylolisthesis was seen, no spurring was seen, facet 
joints appeared normal, and sacroiliac joints appeared 
normal.  Impression was partial sacralization of L5 left more 
than right, representing a normal variant.  Otherwise, there 
was an unremarkable lumbosacral spine.

In a November 19, 2001 VA outpatient treatment report, it was 
noted that the veteran's chief complaint was exacerbation of 
chronic low back pain.  The veteran's pain was at a 6 on a 
scale of 1 to 10, and the veteran reported that it was 
usually at a 4 on a good day.  Strength and range of motion 
of the lower extremities were noted to be within normal 
limits.  The veteran reported pain which was aggravated by 
walking, standing for more than 15 minutes, and bending.  He 
had a TENS unit which he used only every other day because he 
only had one battery.  No muscle spasms or trigger points 
were noted.  The veteran stated that his pain was at the belt 
line, without radicular pain.  Clinical impression was 
limited activity secondary to pain, and diagnosis was chronic 
low back pain.

In a December 2001 VA outpatient treatment report, the 
veteran reported pain as a 7 out of 10, and increased pain 
with prolonged standing and ambulation.  He had decreased 
pain with a TENS unit.  He denied weakness and radicular 
pain.  The examiner noted that x-rays indicated partial 
sacralization of L5, left greater than right, variation of 
normal.  Gait was normal for a cane.  The veteran refused 
spinal flexion, extension was to 10 degrees, and rotation was 
within functional limits.  Straight leg raising was negative 
for back pain, positive for hamstring tightness.  Extension 
based exercises increased back pain, flexion based exercises 
decreased back pain.  Pain was a 5 out of 10 after 10 
repetitions of Williams flexion exercises.  There was no 
point tenderness on palpation, but increased muscle tone and 
myofacial tightness.

In a January 2002 VA examination report, the veteran 
complained of pain diffusely across the back, with some 
radiation to the left thigh and left calf.  He reported that 
walking and bending cause him to fatigue, and that he felt 
better when he walked faster rather than slower, because slow 
walking caused him to tighten up.  He had used a cane for the 
past 2 months, but found no significant difference when he 
used it.  The examiner noted that the veteran walked into the 
exam with a cane, with no grimace on his face.  He had a TENS 
unit with pads in the lower back.  He was able to forward 
flex 45 degrees, extend 10 degrees, side bend 30 degrees on 
each side.  He could twist 30 degrees.  Motor exam of the 
lower extremities was intact.  Sensory exam was intact.  He 
had depressed tendon reflexes in all four extremities, 
negative straight leg raising in the lower extremities, was 
able to stand on his toes and heels, and had no surgical 
scars on his back.  X-rays of the lumbar spine were normal, 
except for an articulation of the transverse process at L5 on 
the left and the upper sacrum.  These findings were the same 
as that of the lumbar spine from March 1995.  The 
configuration of the lumbar vertebrae and the disc spaces was 
normal.  

The examiner entered a diagnosis of chronic low back pain, 
with no evidence of radiculopathy, nor evidence of 
degenerative disc disease.  In his assessment, he noted that 
the veteran had a congenital variation of the lower lumbar 
spine, in that there was an articulation between the 
transverse process of L5 on the left, and the sacrum.  He 
noted that this was a congenital abnormality and might 
account for some chronic low back pain. 

In a March 2002 VA outpatient treatment report, the veteran's 
strength and range of motion of the lower extremities were 
within normal limits.

In a May 2002 statement, the veteran asserted that much of 
the time he could hardly walk because of the pain, and that 
if he walked fast, the pain would not be as severe.

In a January 2003 VA examination report, it was noted that 
the veteran had been going to sick call once a week to get a 
shot and some medication for back pain and leg radiation, 
particularly in the right buttock and posterior thigh to the 
knee.  It was noted that he had occasional numbness in both 
legs, usually in bed.  Examination revealed forward flexion 
to 30 degrees, zero extension.  Lateral tilt to the right and 
to the left was 15 degrees and both of these hurt in the 
lower back, with no rotation.  Straight leg raising on the 
right was 45 degrees, with low back pain and posterior thigh 
pain.  When the right leg was flexed on the thigh and the 
thigh on the abdomen, the hip would flex only to 100 degrees 
with low back pain and a positive Patrick's test.  On the 
left side, straight leg raising was to 50 degrees.  The leg 
could be flexed on the thigh and the thigh on the abdomen 
until the femur was flexed to 90 degrees with back pain.  
Deep tendon reflexes were 1+ at the achillea area, 
bilaterally equal, and 1+ at the patellar area, bilaterally 
equal, and a trace at the achillea area bilaterally equal.  

The examiner noted an MRI from January 2000 which showed disc 
desiccation at L4-5, with no disc bulge or protrusion.  There 
was epidural lipomatosis at L5 S1 causing mild thecal sac 
attenuation.  There was no other significant effect on the 
adjacent neural structures.  The examiner entered a diagnosis 
of chronic lumbar strain syndrome with disc disease but no 
frank ruptures.  Incapacitation episodes had a total duration 
of at least one week but less than two weeks during the past 
12 months.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under old Diagnostic Code 5293, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain an demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrants a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
evaluation.  See 67 Fed. Reg. 54,345 (2002) (to be codified 
at 38 C.F.R. pt. 4).

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Restoration of a 20 percent evaluation for lumbar 
degenerative disc disease

An August 1987 rating decision increased the evaluation to 20 
percent from June 5, 1987.  A January 1990 rating decision 
decreased the evaluation to 10 percent effective January 4, 
1990.  A May 1991 rating decision increased the evaluation to 
100 percent based on Paragraph 29, effective from September 
5, 1990.  An April 1993 rating decision increased the 
evaluation to 20 percent from January 1, 1991.  A March 2003 
rating decision increased the evaluation to 60 percent from 
January 3, 2003.  The decisions to reduce and increase the 
veteran's disability evaluation for lumbar degenerative disc 
disease violate the spirit of 38 C.F.R. § 3.344.  Under that 
regulation, rating agencies are to handle cases affected by 
change of medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  By increasing the 
evaluation to 20 percent from June 1987, then decreasing to 
10 percent from January 1990, then increasing to 100 percent 
on a temporary basis and 20 percent from January 1991, the RO 
has violated the spirit of that regulation.  Consequently, 
the Board will restore the veteran's 20 percent disability 
evaluation.


b.  Evaluation of lumbar degenerative disc disease prior to 
January 3, 2003

The Board is aware that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for intervertebral disc syndrome, as set forth 
in 38 C.F.R. § 4.71a (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Under old Diagnostic Code 5293, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain an demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under new Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrants a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
evaluation.  See 67 Fed. Reg. 54,345 (2002) (to be codified 
at 38 C.F.R. pt. 4).

In order to warrant an evaluation higher than 20 percent 
under the old criteria, the evidence must show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief for a 40 percent disability rating, and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, and little intermittent relief for 
a 60 percent disability rating.  The April 1991 VA 
examination report showed minimal limitation of motion of the 
lumbar spine, with forward flexion to 85 degrees, backward 
extension to 20 degrees, lateral flexion right and left to 25 
degrees, and rotation right and left to 30 degrees.  There 
was no atrophy and no contractures.  Motor status, deep 
tendon reflexes of the upper and lower extremities, sensory 
status, and equilibrium were all normal.  April 1992 x-rays 
of the lumbar spine were normal.  In the March 1993 VA 
examination report, limitation of motion of the lumbar spine 
was slightly decreased, but still minimal, with forward 
flexion to 60 degrees, backward extension to 15 degrees, left 
lateral flexion to 15 degrees, right lateral flexion to 20 
degrees, and rotation to the right and left to 25 degrees.  
There was no atrophy and no contractures.  

The September 1995 VA examination report also showed minimal 
limitation of motion of the lumbar spine, with forward 
flexion to 90 degrees, backward extension to 25 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 25 
degrees, rotation to the left to 20 degrees, and rotation to 
the right to 25 degrees.  September 1995 x-rays showed an 
anomalous transverse process at L5-S1 on the left with an 
anomalous joint, and an otherwise unremarkable lumbar spine.  
Peripheral nerve examination was normal.  A September 1995 
outpatient treatment report summary report noted that a March 
1995 x-ray showed five lumbar vertebrae unremarkable in 
alignment and curvature.  An October 6, 1995 VA outpatient 
treatment report noted that flexion and extension were normal 
in the left midparalumbar area, where there was pain but no 
radiation.  In an October 11, 1995 VA outpatient treatment 
report, no spasms were noted, and the veteran had no 
difficulty getting on and off the examining table.  

A November 2000 VA outpatient treatment report noted that a 
September 1999 VA x-ray report had shown normal curvature and 
no apparent disc disease or fracture of the lumbar spine.  A 
January 2002 VA examination report noted forward flexion to 
45 degrees, extension to 10 degrees, side bend to 30 degrees 
bilaterally, and rotation to 30 degrees.  X-rays of the 
lumbar spine were normal, except for the articulation of the 
transverse process at L5 on the left and the upper sacrum.  
The configuration of the lumbar vertebrae and the disc spaces 
were normal.  Overall, the range of motion and x-ray findings 
show mild functional impairment, mild degenerative disc 
disease, and normal neurological function.  The veteran has 
consistently reported constant low back pain, especially upon 
exertion of the lumbar spine.  He stated that the only way to 
obtain relief was to lie on his left side, that he could 
hardly walk because of the pain, and that he used a TENS 
unit.  Clinical impression in the November 19, 2001 VA 
outpatient treatment report was limited activity secondary to 
pain.  The November 2000 VA outpatient treatment report 
indicated little likelihood of long-term improvement in low 
back pain due to the chronic nature of the complaint.  
However, the medical findings show only slight limitation of 
motion and show normal neurological function.  Although the 
veteran is competent to say he has pain, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The Board finds the medical 
evidence more probative of the veteran's neurological 
functioning and functional impairment associated with that 
functioning.  Based on the foregoing, the Board finds that 
the veteran warrants no more than a 20 percent disability 
evaluation under old Diagnostic Code 5293 or 5292.

Under new Diagnostic Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrants a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrants a 60 percent evaluation.  See 67 Fed. Reg. 
54,345 (2002) (to be codified at 38 C.F.R. pt. 4).  The 
evidence does not describe the length of the veteran's 
incapacitating episodes; thus, it is more appropriate to rate 
the veteran's disability under the alternative method of 
combining separate evaluations for chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  

The veteran would warrant no more than a 20 percent 
disability evaluation under Diagnostic Code 5292 for moderate 
limitation of motion of the lumbar spine.  The April 1991 VA 
examination report showed limitation of motion of the lumbar 
spine as forward flexion to 85 degrees, backward extension to 
20 degrees, lateral flexion right and left to 25 degrees, and 
rotation right and left to 30 degrees.  In the March 1993 VA 
examination report, limitation of motion of the lumbar spine 
was slightly decreased, with forward flexion to 60 degrees, 
backward extension to 15 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 20 degrees, and rotation to 
the right and left to 25 degrees.  The September 1995 VA 
examination report showed limitation of motion of the lumbar 
spine as forward flexion to 90 degrees, backward extension to 
25 degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, rotation to the left to 20 degrees, 
and rotation to the right to 25 degrees.  An October 6, 1995 
VA outpatient treatment report noted that flexion and 
extension were normal in the left midparalumbar area, where 
there was pain but no radiation.  In an October 11, 1995 VA 
outpatient treatment report the veteran had no difficulty 
getting on and off the examining table.  A January 2002 VA 
examination report noted forward flexion to 45 degrees, 
extension to 10 degrees, side bend to 30 degrees bilaterally, 
and rotation to 30 degrees.  These range of motion findings 
show no more than moderate limitation of motion of the lumbar 
spine.  There is no evidence of neurologic manifestations or 
any other manifestations of intervertebral disc syndrome 
which would warrant an evaluation under another diagnostic 
code.  There is no evidence of any degree of paralysis of the 
sciatic nerve or any other peripheral nerve, nor is there 
evidence of neuritis or neuralgia.  Neurological examinations 
were all normal.  Neurological examination showed deep tendon 
reflexes were normal in the April 1991 VA examination report.  
Peripheral nerve examination was normal in the September 1995 
VA examination report.  The examiner noted that there was no 
evidence of radiculopathy in the January 2002.  Bowel and 
bladder control were reported normal, and reflexes and 
strength of the lower extremities were reported normal 
throughout the medical treatment reports and examination 
reports.  Thus, an alternative rating would not result in a 
combined evaluation in excess of the veteran's currently 
assigned 20 percent rating under old Diagnostic Code 5293.

The Board notes that the veteran has reported constant pain 
in his low back.  The 20 percent disability evaluation 
contemplates the veteran's symptom of pain.  The veteran has 
not brought forth any evidence showing a neurological or 
other disorder manifested by degenerative disc disease, which 
might warrant a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the grant of a 
disability evaluation in excess of 20 percent for lumbar 
degenerative disc disease prior to January 3, 2003, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


c.  Evaluation of lumbar degenerative disc disease from 
January 3, 2003

As noted above, new Diagnostic Code 5293 was effective 
September 23, 2002.  The RO applied the old criteria under 
that diagnostic code to the rating effective from January 3, 
2003.  The Board notes that only the new criteria will apply 
to an evaluation effective from January 3, 2003.  Under new 
Diagnostic Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrants a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrants a 60 percent evaluation.  See 67 Fed. Reg. 
54,345 (2002) (to be codified at 38 C.F.R. pt. 4).  In the 
January 2003 VA examination report, the examiner noted that 
the veteran had had incapacitation episodes of a total 
duration of at least one week but less than two weeks during 
the past 12 months.  This would warrant no more than a 10 
percent disability evaluation.  Under the alternative method 
of combined evaluations, the veteran would warrant a 20 
percent disability evaluation under Diagnostic Code 5292 for 
moderation limitation of motion of the lumbar spine.  The 
January 2003 examination report showed forward flexion to 30 
degrees and zero extension, lateral tilt to the right and to 
the left was 15 degrees with pain in the lower back, with no 
rotation.  Straight leg raising on the right was 45 degrees 
with low back pain and posterior thigh pain.  Hip flexion was 
only to 100 degrees on the right with low back pain, and 90 
degrees on the left with back pain.  Aside from limitation of 
motion and functional impairment, however, there was no 
evidence of neurologic manifestations or any other 
manifestations of intervertebral disc syndrome which would 
warrant an evaluation under another diagnostic code.  This 
the highest rating the veteran would warrant under the new 
criteria for Diagnostic Code 5293 is 20 percent for moderate 
limitation of motion of the lumbar spine.

The Board finds that the preponderance of the evidence is 
against a grant of a disability evaluation in excess of 60 
percent for lumbar degenerative disc disease from January 3, 
2003, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the May 2002 and March 2003 
supplemental statements of the case, found that the evidence 
did not show that this case presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


ORDER

Restoration of a 20 percent evaluation for lumbar 
degenerative disc disease is granted.

A disability evaluation in excess of 20 percent for lumbar 
degenerative disc disease prior to January 3, 2003 is denied.

A disability evaluation in excess of 60 percent for lumbar 
degenerative disc disease is denied from January 3, 2003.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

